Name: Commission Regulation (EC) No 1437/97 of 23 July 1997 fixing for the 1997/98 marketing year the minimum price to be paid to producers and the buying-in price to be applied by storage agencies for unprocessed dried figs, the amount of production aid for dried figs, and amending Regulation (EEC) No 626/85
 Type: Regulation
 Subject Matter: prices;  economic policy;  foodstuff;  plant product
 Date Published: nan

 No L 196/62 I EN I Official Journal of the European Communities 24 . 7. 97 COMMISSION REGULATION (EC) No 1437/97 of 23 July 1997 fixing for the 1997/98 marketing year the minimum price to be paid to producers and the buying-in price to be applied by storage agencies for unprocessed dried figs, the amount of production aid for dried figs, and amending Regulation (EEC) No 626/85 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, figs by storage agencies Q, as last amended by Regulation (EC) No 1363/95 (6), should be deleted since the provi ­ sions of that paragraph are now null and void; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products processed from Fruit and Veget ­ ables,Having regard to Council Regulation (EC) No 2201 /96 of 28 October 1996 on the common organization of the market in products processed from fruit and vegetables ('), and in particular Articles 3 (3), 4 (9) and 9 (8) thereof, HAS ADOPTED THIS REGULATION: Article 1 For the 1997/98 marketing year: (a) the minimum price referred to in Article 3 of Regula ­ tion (EC) No 2201 /96 shall be ECU 80,496 per 100 kilograms net from the producer for unprocessed dried figs in category C; (b) the production aid referred to in Article 4 of that Regulation shall be ECU 27,986 per 100 kilograms net for dried figs in category C. Whereas Article 2 of Commission Regulation (EC) No 504/97 of 19 March 1997 laying down detailed rules for the application of Council Regulation (EC) No 2201 /96 as regards the system of production aid for products processed from fruit and vegetables (2) fixes the dates of the marketing years; Whereas Articles 3 and 4 of Regulation (EC) No 2201 /96 set the criteria for fixing the minimum price and the amount of the production aid respectively; Whereas Articles 1 and 2 of Commission Regulation (EEC) No 1709/84 of 19 June 1984 on minimum prices payable to producers and amounts of production aid for certain processed fruit and vegetables eligible for produc ­ tion aid (3), as last amended by Regulation (EEC) No 2322/89 (4), define the categories of unprocessed dried figs and dried figs respectively for which the minimum price and the aid are fixed; whereas, therefore, the minimum price and production aid for the 1997/98 marketing year should be fixed; Article 2 For the 1997/98 marketing year, the buying-in price referred to in Article 9 (2) of Regulation (EC) No 2201 /96 shall be ECU 58,741 per 100 kilograms net. Article 3 Paragraph 3 of Article 2 of Regulation (EEC) No 626/85 is hereby deleted . Whereas the criteria for fixing the price at which storage agencies but in dried figs are determined in Article 9 (2) (a) of Regulation (EC) No 2201 /96; whereas a single buying-in price equal to the minimum price reduced by 5 °/o , corresponding to category D as defined in Part I of Annex I to Regulation (EEC) No 1709/84 should be fixed; Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1997. Whereas paragraph 3 of Article 2 of Commission Regula ­ tion (EEC) No 626/85 of 12 March 1985 on the purchas ­ ing, selling and storage of unprocessed dried grapes and (  ) OJ No L 297, 21 . 11 . 1996, p . 29 . (2) OJ No L 78 , 20 . 3 . 1997, p . 14 . (  ') OJ No L 162, 20 . 6. 1984, p. 8 . b) OJ No I 220 , 27 . 9 . 1989, p . 58 . 0 OJ No L 72, 13 . 3 . 1985, p. 7. (4) OJ No L 132, 16 . 6 . 1995, p. 8 . 24. 7 . 97 EN Official Journal of the European Communities No L 196/63 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 July 1997. For the Commission Franz FISCHLER Member of the Commission